PEE CTJBIAM.
Tbe assignments of error raise two questions: Is the case made by the libel one of salvage? and whether the amount allowed by the district court is erroneous, because excessive. - Timber found drifting with the tide on deep water, in the harbor and out of the control of the owners, is the subject of salvage. Bywater v. A Raft of Piles, 42 Fed. 917. See, also, Muntz v. A Raft of Timber, 15 Fed. 555; A Raft of Spars, 1 Abb. Adm. 485, Fed. Cas. No. 11,529; Fifty Thousand Feet of Timber, 2 Lowell, 64, Fed. Cas. No. 4,783. Following these decisions, we hold that the case made by the libel is one of salvage.
As to the amount allowed: While we are of opinion that the salvage services in question were of a low order, and would have been adequately compensated on the basis of work and labor, yet we cannot hold that the amount allowed was so manifestly excessive as to justify its revision on appeal. The district judge acted upon proof that the public custodian of lost timber and lumber, who himself was entitled to demand and receive for each stick of timber recovered and delivered 75 cents, paid regularly to salvors of timber 50■ cents per stick turned over to him. While the price paid by the public custodian was arbitrary, and not based upon services actually rendered, yet we are not prepared to say the district judge, in adopting it, proceeded upon a wrong principle or abused the discretion, vested in him. The decree appealed from is affirmed.